 Case 1:10-cr-00395-LO Document 102 Filed 10/15/18 Page 1 of 2 PageID# 1479



                                                               FILED: October 15, 2018

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                     No. 17-7432
                       (1:10-cr-00395-LO-1; 1:15-cv-01602-LO)


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,


              v.

ZACHARY ADAM CHESSER,

                     Defendant - Appellant.




                                        ORDER



       Zachary Adam Chesser has filed a motion for reconsideration of the order denying

as untimely his petition for rehearing and rehearing en banc. Upon reconsideration, the

court grants the motion. The mandate is hereby recalled.

       Having reviewed the petition, however, the court denies the petition for rehearing

and rehearing en banc. No judge requested a poll under Fed. R. App. P. 35 on the

petition for rehearing en banc.
 Case 1:10-cr-00395-LO Document 102 Filed 10/15/18 Page 2 of 2 PageID# 1480



      Entered at the direction of the panel: Judge Niemeyer, Judge Agee, and Senior

Judge Shedd.



                                            For the Court

                                            /s/ Patricia S. Connor, Clerk




                                        2
